DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
In view of the Applicant’s amendments filed 10/5/2021, the drawings received on 6/30/2020 are accepted.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. US 11,062,948 B1 (hereinafter ‘Patent-948’) in view of Saiki et al. (PG Pub. No. US 2017/0011949 A1) and Morikazu et al. (PG Pub. No. US 2015/0343559 A1).
The following table summarizes the differences between the claims of the instant application and the claims of the conflicting patent:

Instant application
Patent-948
Difference
Claim 1. A wafer processing method for dividing a wafer along a plurality of division lines to obtain a plurality of individual device chips, the division lines being formed on a front side of the wafer to thereby define a plurality of separate regions where a plurality of devices are individually formed, the wafer processing method comprising: 

a ring frame preparing step of preparing a ring frame having an 

a polyester sheet providing step of positioning the wafer in the inside opening of the ring frame and providing a polyester sheet, having no adhesive layer, on the wafer and on a back side of the ring frame, such that the polyester sheet is in direct contact with the wafer and the back side of the ring frame;

 

a uniting step of heating the polyester sheet while applying pressure to the polyester sheet after performing the polyester sheet providing step, thereby uniting the wafer and the ring frame through the polyester sheet by thermocompression bonding to form a frame unit; 




a dividing step of positioning a focal point of a laser beam inside the wafer, the laser beam having a transmission wavelength to the wafer, and applying the laser beam to the wafer along each division line, thereby forming a modified layer in the wafer along each division line to divide the wafer into the individual device chips, after performing the uniting step; and


a pickup step of applying an ultrasonic wave to the polyester sheet in each of the plurality of separate regions corresponding to each device chip, pushing up each device chip through the polyester sheet, then picking up each device 


a ring frame preparing step of preparing a ring frame having an 

a polyester sheet providing step of positioning the wafer in the inside opening of the ring frame and providing a polyester sheet 

a uniting step of heating the polyester sheet while applying a pressure to the polyester sheet after performing the polyester sheet providing step, thereby uniting the wafer and the ring frame through the polyester sheet by thermocompression bonding to form a frame unit 


a dividing step of cutting the wafer along each division line by using a cutting apparatus including a rotatable cutting blade after performing the uniting step, thereby dividing the wafer into the individual device chips; and 






a pickup step of picking up each device chip from the polyester sheet after performing the dividing step.

Same preamble









Same




The limitations of the application are recited in the patent.









The limitations of the application are recited in the patent.










The dividing step in the application is provided by stealth dicing, while the dividing step of the patent is provided by a cutting blade.






The pickup step in the application includes applying an ultrasonic wave and pushing up individual chips.  Note that the feature of pushing up individual chips is disclosed in claim 4 of the patent.



Claim 2. The wafer processing method according to claim 1, wherein the uniting step includes a step of applying infrared light to the polyester sheet, thereby performing the thermocompression bonding.
Claim 2. The wafer processing method according to claim 1, wherein the uniting step includes a step of applying infrared light to the polyester sheet, thereby performing the thermocompression bonding.
Same




Claim 3. A wafer processing method for dividing a wafer along a plurality of division lines to obtain a plurality of individual device chips, the division lines being formed on a front side of the wafer to thereby define a plurality of separate regions where a plurality of devices are individually formed, the wafer processing method comprising: 

a ring frame preparing step of preparing a ring frame having an inside opening for accommodating the wafer;

a polyester sheet providing step of positioning the wafer in the inside opening of the ring frame and providing a polyester sheet on the wafer and on a back side of the ring frame; 

a uniting step of heating the polyester sheet while applying pressure to the polyester sheet after performing the polyester sheet providing step, thereby uniting the wafer and the ring frame through the polyester sheet by thermocompression bonding to form a frame unit; 

a dividing step of positioning a focal point of a laser beam inside the wafer, the laser beam having a 

a pickup step of applying an ultrasonic wave to the polyester sheet in each of the plurality of separate regions corresponding to each device chip, pushing up each device chip through the polyester sheet, then picking up each device chip from the polyester sheet

wherein the polyester sheet is larger in size than the ring frame, and the uniting step includes an additional step of cutting the polyester sheet after heating the polyester sheet, thereby removing a part of the polyester sheet outside an outer circumference of the ring frame.





















































wherein the polyester sheet is larger in size than the ring frame, and the uniting step includes an additional step of cutting the polyester sheet after heating the polyester sheet, thereby removing a part of the polyester sheet outside an outer circumference of the ring frame.


Claim 3 of the application is slightly broader than claim 3 of the patent, as it omits the features of the polyester sheet having no adhesive layer and being in direct contact with the wafer and the back side of the ring frame.

Therefore, the limitations of claim 3 of the application are disclosed in claim 3 of the patent.



Claim 4. The wafer processing method according to claim 1, wherein the pickup step includes a step of expanding the polyester sheet to thereby increase a spacing between any adjacent ones of the device chips.
Claim 4. (Original) The wafer processing method according to claim 1, wherein the pickup step includes a first step of expanding the polyester sheet to thereby increase a spacing between any adjacent ones of the device chips 
The limitations of the application are disclosed in the patent.



Claim 5. The wafer processing method according to claim 1, wherein the polyester sheet is formed of a material selected from the group consisting of polyethylene terephthalate and polyethylene naphthalate.
Claim 5. The wafer processing method according to claim 1, wherein the polyester sheet is formed of a material selected from the group consisting of polyethylene terephthalate and polyethylene naphthalate.
Same




Claim 6. The wafer processing method according to claim 5, wherein the polyester sheet is formed of polyethylene terephthalate, and the polyester sheet is heated in the range of 2500°C to 2700°C in the uniting step.
Same



Claim 7. The wafer processing method according to claim 5, wherein the polyester sheet is formed of polyethylene naphthalate, and the polyester sheet is heated in the range of 1600°C to 1800°C in the uniting step.
Claim 7. The wafer processing method according to claim 5, wherein the polyester sheet is formed of polyethylene naphthalate, and the polyester sheet is heated in the range of 1600°C to 1800°C in the uniting step.
Same



Claim 8. The wafer processing method according to claim 1, wherein the wafer is formed of a material selected from the group consisting of silicon, gallium nitride, gallium arsenide, and glass.
Claim 8. The wafer processing method according to claim 1, wherein the wafer is formed of a material selected from the group consisting of silicon, gallium nitride, gallium arsenide, and glass.
Same


As noted above, claim 1 of the application differs from claim 1 of Patent-948 by dividing the wafer into the individual device chips by a stealth dicing process (forming a modification layer by positioning a focal point of a laser beam inside the wafer) rather than the blade dicing process of the patent, and picking up each device chip from the polyester sheet by applying an ultrasonic wave to the polyester sheet and pushing up each device chip through the polyester sheet.
However, these features are known in the art, and do not patentably distinguish the claimed invention over the following prior art.  For example, Saiki teaches dividing a wafer adhered to a polyester sheet into individual device chips by a stealth dicing process, which includes irradiating silicon wafer S with a laser focused on the inside of the wafer while scanning along a scheduled cutting line set, thereby forming a modified layer in the inside of the silicon wafer (¶¶ 0259, 0269).  Saiki further teaches this stealth dicing process is a suitable alternative to a blade dicing process (¶ 0006).  

Therefore, claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of Patent-948 in view of Saiki and Morikazu.
As noted above, the limitations of claims 2-8 of the instant application are disclosed in corresponding claims 2-8 of Patent-948, and are also rejected on the ground of nonstatutory double patenting.

Response to Arguments
Applicant’s arguments with respect to the drawing objections and the rejections under 35 USC § 112 have been fully considered and are persuasive.  Accordingly, the awing objections and the rejections under 35 USC § 112 have been withdrawn.

Applicant’s arguments with respect to claim(s) 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claims 1-8 would be allowable if rewritten or amended to overcome the nonstatutory double patenting rejection(s), set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:


 “a polyester sheet providing step of positioning the wafer in the inside opening of the ring frame and providing a polyester sheet, having no adhesive layer, on the wafer and on a back side of the ring frame, such that the polyester sheet is in direct contact with the wafer and the back side of the ring frame;
a uniting step of heating the polyester sheet while applying pressure to the polyester sheet after performing the polyester sheet providing step, thereby uniting the wafer and the ring frame through the polyester sheet by thermocompression bonding to form a frame unit” as recited in claim 1, and
“wherein the polyester sheet is larger in size than the ring frame, and the uniting step includes an additional step of cutting the polyester sheet after heating the polyester sheet, thereby removing a part of the polyester sheet outside an outer circumference of the ring frame” as recited in independent claim 3.

Hayashishita (PG Pub. No. US 2018/0142130 A1) teaches a wafer processing method including:
a thermocompression bonding sheet providing step of positioning the wafer in the inside opening of the ring frame and providing a thermocompression bonding sheet on a back side of the wafer and on a back side of the ring frame (¶ 0123 & figs. 2-3: wafer 20 positioned in opening of 7, and thermocompression bonding sheet 1 provided on backs of 20 and 7), the thermocompression sheet being in direct contact with the back side of the wafer and the back side of the ring frame (fig. 3: 1st surface of 1 directly contacts back sides of 20 and 7); and
a uniting step (¶ 0123: R2) uniting the wafer and the ring frame through the thermocompression bonding sheet to form a frame unit in the condition where the wafer and the ring frame are exposed (fig. 3).

However, Hayashishita or Umehara, alone or in combination, fails to teach the thermocompression bonding sheet having no adhesive layer.
Jinno Ayano (Patent Document No. CN 109870756 A, hereinafter ‘Jinno’) teaches a protective film (page 3 line 13: 1, including material similar to base film of Hayashishita) provided in direct contact to a substrate (fig. 1: 1 provided in direct contact with substrate 2), wherein the protective film has no adhesive layer (p. 5, lines 1-4 and 10-11: in at least one embodiment, 1 comprises a single layer of self-adhesive resin film 40 such as a polypropylene resin or a polyethylene resin. In this embodiment, the protective film 1 does not include adhesive layer 50).  However, Jinno is silent to the protective film comprising a thermocompression bonding sheet provided on a back side of a wafer and on a back side of a ring frame, as required by independent claim 1.
Pressel et al. (PG Pub. No. US 2007/0293020 A1) teaches a semiconductor wafer adhered to a surface of a dicing film by thermocompression bonding (¶ 0008).  Pressel further teaches the dicing film is self-adhesive, and therefore is silent to the dicing film comprising an adhesive layer.  However, Pressel is silent to the self-adhesive film provided on a back side of a ring frame, as required by independent claim 1.
Therefore, none of the cited prior art teaches all the limitations of independent claim 1.

Hayashishita further fails to teach the thermocompression bonding sheet is larger in size than the ring frame, and the uniting step includes an additional step of cutting the polyester sheet after 
Shimotani (Patent document JP 2013-229352 A, machine translation provided), teaches attaching a wafer (10) and a ring frame (60) to an adhesive sheet (fig. 15: 10 and 60 attached to adhesive sheet 43), and subsequently cutting the adhesive sheet to remove a part of the adhesive sheet outside an outer circumference of the ring frame (page 4 lines 6-8).  However, Shimotani does not teach the adhesive sheet comprises polyester, or a step of heating the polyester sheet as required by independent claim 3.

Claims 2 and 4-8 depend on claim 1, and are allowable for implicitly including the allowable subject matter above.
In light of these limitations in the claims (see Applicant’s fig. 2 & page 8 lines 11-18), the previously applied references do not anticipate or obviate the claimed method as in the context of the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN TURNER/Examiner, Art Unit 2894